PER CURIAM.
Ronald Baker timely appeals the summary denial of his motion for jail credit. In his motion, Baker alleges that he was entitled to credit for time spent incarcerated from July 6, 1989 until his sentencing on August 25, 1989. Although the trial judge denied the motion, he did not attach to his order any portion of the files or records to refute Baker’s allegations.
Accordingly, we reverse the order denying the motion and remand the case to the trial court for attachments from the records or files refuting Baker’s allegation. If the court should again deny Baker’s motion, he has thirty days in which to appeal.
SCHEB, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.